Case 21-10457-LSS   Doc 227   Filed 05/07/21   Page 1 of 9
Case 21-10457-LSS   Doc 227   Filed 05/07/21   Page 2 of 9




                    Exhibit A
                                    Case 21-10457-LSS           Doc 227     Filed 05/07/21   Page 3 of 9

                                                                  Exhibit A
                                                            Served Via First-Class Mail
                                     Name                Address 1       Address 2     City     State    Zip
                              Blaisdell's           880 Harbour Way S Ste 600      Richmond     CA    94804-3650
                              Daniel Dennedy        Address Redacted
                              Hiral Ramani          Address Redacted
                              Tennis Channel Inc.   3003 Exposition Blvd           Santa Monica CA    90404-5026




In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                            Page 1 of 1
Case 21-10457-LSS   Doc 227   Filed 05/07/21   Page 4 of 9




                    Exhibit B
                               Case 21-10457-LSS                        Doc 227             Filed 05/07/21                  Page 5 of 9
Fill in this information to identify the case:

Name of Debtor & Case Number:
 MobiTV, Inc. (Case No. 21-10457)
 MobiTV Service Corporation (Case No. 21-10458)




United States Bankruptcy Court for the District of Delaware

Official Form 410
  Proof of Claim                                                                                                                                                   04/19

  Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
  make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
  Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
  documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
  mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
  explain in an attachment.
  A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

  Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

  Part 1:    Identify the Claim

 1. Who is the current
    creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor

 2. Has this claim been                No
    acquired from
    someone else?                      Yes. From whom?


 3. Where should notices         Where should notices to the creditor be sent?                                  Where should payments to the creditor be sent? (if
    and payments to the                                                                                         different)
    creditor be sent?
    Federal Rule of
    Bankruptcy Procedure
    (FRBP) 2002(g)               Name                                                                           Name




                                 Street Address                                                                 Street Address


                                 City                              State                   ZIP Code             City                       State                   ZIP Code

                                 Contact phone     ______________________________                               Contact phone

                                 Contact email __________________________________                               Contact email


 4. Does this claim amend              No
    one already filed?                 Yes. Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                   MM   /   DD   / YYYY



 5. Do you know if anyone              No
    else has filed a proof             Yes. Who made the earlier filing?
    of claim for this claim?



  Official Form 410                                                        Proof of Claim                                                                                 page 1
                                 Case 21-10457-LSS                  Doc 227          Filed 05/07/21             Page 6 of 9


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                  No
   you use to identify the       
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
   debtor?



7. How much is the claim?           $                                       . Does this amount include interest or other charges?
                                                                                 No
                                                                                 Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                       charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                  Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                  Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim    
                                   No
   secured?                       
                                   Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                               Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                               Motor vehicle
                                               Other. Describe:



                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                            been filed or recorded.)



                                            Value of property:                            $
                                            Amount of the claim that is secured:          $

                                            Amount of the claim that is unsecured: $                                (The sum of the secured and unsecured
                                                                                                                    amounts should match the amount in line 7.)



                                            Amount necessary to cure any default as of the date of the petition:               $



                                            Annual Interest Rate (when case was filed)               %
                                               Fixed
                                               Variable



10. Is this claim based on a      
                                   No
    lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a    
                                   No
    right of setoff?
                                   Yes. Identify the property:




 Official Form 410                                                    Proof of Claim                                                                          page 2
                                  Case 21-10457-LSS                         Doc 227           Filed 05/07/21                Page 7 of 9


12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check all that apply:                                                                                     Amount entitled to priority

   A claim may be partly              Domestic support obligations (including alimony and child support) under
                                              11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $
   priority and partly
   nonpriority. For example,
   in some categories, the                   Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                           $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                    $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                    $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                    $

                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:     Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                   I am the creditor.
 FRBP 9011(b).                       I am the creditor’s attorney or authorized agent.
 If you file this claim              I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                              I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                  amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be        I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,            and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                  Executed on date
                                                           MM /    DD   /   YYYY




                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                           Middle name                             Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                          State          ZIP Code

                                  Contact phone                                                                         Email




 Official Form 410                                                           Proof of Claim                                                                                 page 3
                            Case 21-10457-LSS               Doc 227   Filed 05/07/21        Page 8 of 9




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                               12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                              A Proof of Claim form and any attached documents
                                                                         must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the               number, individual’s tax identification number, or
   date the case was filed.                                              financial account number, and only the year of any
                                                                         person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                       For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,                      full name and address of the child’s parent or
   then state the identity of the last party who owned the               guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred              Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                         Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the         Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
                                                                      To receive confirmation that the claim has been filed, either
   definition of redaction on the next page.)
                                                                      enclose a stamped self-addressed envelope and a copy of this
   Also attach redacted copies of any documents that show                 form or go to https://cases.stretto.com/mobitv/claims/
   perfection of any security interest or any assignments or
   transfers of the debt. In addition to the documents, a
   summary may be added. Federal Rule of Bankruptcy
                                                                      Understand the terms used in this form
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                      Administrative expense: Generally, an expense that arises
                                                                      after a bankruptcy case is filed in connection with operating,
 Do not attach original documents because
   attachments may be destroyed after scanning.
                                                                      liquidating, or distributing the bankruptcy estate.
                                                                      11 U.S.C. § 503.

 If the claim is based on delivering health care goods
   or services, do not disclose confidential health care                Claim: A creditor’s right to receive payment for a debt that
   information. Leave out or redact confidential                       the debtor owed on the date the debtor filed for bankruptcy.
   information both in the claim and in the attached                    11 U.S.C. §101 (5). A claim may be secured or unsecured.
   documents.
                           Case 21-10457-LSS              Doc 227   Filed 05/07/21        Page 9 of 9


Creditor: A person, corporation, or other entity to whom a          Secured claim under 11 U.S.C. §506(a): A claim backed by
debtor owes a debt that was incurred on or before the date the      a lien on particular property of the debtor. A claim is secured
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                   to the extent that a creditor has the right to be paid from the
                                                                    property before other creditors are paid. The amount of a
                                                                    secured claim usually cannot be more than the value of the
Debtor: A person, corporation, or other entity who is in
bankruptcy. Use the debtor’s name and case number as shown          particular property on which the creditor has a lien. Any
                                                                    amount owed to a creditor that is more than the value of the
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).
                                                                    property normally may be an unsecured claim. But exceptions
                                                                    exist; for example, see 11 U.S.C. § 1322(b) and the final
Evidence of perfection: Evidence of perfection of a security        sentence of 1325(a).
interest may include documents showing that a security
interest has been filed or recorded, such as a mortgage, lien,      Examples of liens on property include a mortgage on real
certificate of title, or financing statement.                       estate or a security interest in a car. A lien may be voluntarily
                                                                    granted by a debtor or may be obtained through a court
                                                                    proceeding. In some states, a court judgment may be a lien.
Information that is entitled to privacy: A Proof of Claim
form and any attached documents must show only the last 4
digits of any social security number, an individual’s tax           Setoff: Occurs when a creditor pays itself with money
identification number, or a financial account number, only the      belonging to the debtor that it is holding, or by canceling a
initials of a minor’s name, and only the year of any person’s       debt it owes to the debtor.
date of birth. If a claim is based on delivering health care
goods or services, limit the disclosure of the goods or services    Uniform claim identifier: An optional 24-character identifier
to avoid embarrassment or disclosure of confidential health         that some creditors use to facilitate electronic payment.
care information. You may later be required to give more
information if the trustee or someone else in interest objects to
                                                                    Unsecured claim: A claim that does not meet the
the claim.
                                                                    requirements of a secured claim. A claim may be unsecured in
                                                                    part to the extent that the amount of the claim is more than the
Priority claim: A claim within a category of unsecured              value of the property on which a creditor has a lien.
claims that is entitled to priority under 11 U.S.C. §507(a).
These claims are paid from the available money or
property in a bankruptcy case before other unsecured                Offers to purchase a claim
claims are paid. Common priority unsecured claims
include alimony, child support, taxes, and certain unpaid           Certain entities purchase claims for an amount that is less than
wages.                                                              the face value of the claims. These entities may contact
                                                                    creditors offering to purchase their claims. Some written
                                                                    communications from these entities may easily be confused
Proof of claim: A form that shows the amount of debt the
                                                                    with official court documentation or communications from the
debtor owed to a creditor on the date of the bankruptcy filing.
                                                                    debtor. These entities do not represent the bankruptcy court,
The form must be filed in the district where the case is
                                                                    the bankruptcy trustee, or the debtor. A creditor has no
pending.
                                                                    obligation to sell its claim. However, if a creditor decides to
                                                                    sell its claim, any transfer of that claim is subject to
Redaction of information: Masking, editing out, or deleting         Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
certain information to protect privacy. Filers must redact or       Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
leave out information entitled to privacy on the Proof of           the bankruptcy court that apply.
Claim form and any attached documents.




Do not file these instructions with your form.
